UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                                 No. 96-4049

HOBART JUNIOR CROTTS,
Defendant-Appellant.

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                                 No. 96-4050

SANDRA ESSARY CROTTS,
Defendant-Appellant.

Appeals from the United States District Court
for the Middle District of North Carolina, at Greensboro.
N. Carlton Tilley, Jr., District Judge.
(CR-95-112)

Argued: December 6, 1996

Decided: January 7, 1997

Before HALL, ERVIN, and MICHAEL, Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

ARGUED: David Thomas Lambeth, Jr., HEMRIE, LAMBETH &
CHAMPION, P.A., Burlington, North Carolina, for Appellant Hobart
Crotts; Anne Rebecca Littlejohn, Greensboro, North Carolina, for
Appellant Sandra Crotts. Scott Patrick Mebane, Assistant United
States Attorney, Greensboro, North Carolina, for Appellee. ON
BRIEF: Walter C. Holton, Jr., United States Attorney, Greensboro,
North Carolina, for Appellee.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Hobart and Sandra Crotts, husband and wife, were convicted (after
a jury trial) of conspiracy to possess with the intent to distribute mari-
juana, see 21 U.S.C. §§ 846 and 841(b)(1)(A), and of the attempt to
possess with the intent to distribute marijuana, see 21 U.S.C.
§§ 841(a)(1), 841(b)(1)(C), and 846. The district court sentenced
Hobart Crotts to 360 months imprisonment, 10 years of supervised
release, and a $100 special assessment. Sandra Crotts was sentenced
to 121 months imprisonment, 5 years of supervised release, and $100
special assessment. Both appeal their convictions and sentences,
claiming that the evidence against them was insufficient and that the
district court miscalculated the amount of marijuana attributable to
them for purposes of sentencing. Sandra Crotts also claims that the
district court erred when it increased her offense level by two for
obstruction of justice under § 3C1.1 of the sentencing guidelines.
Finding no error, we affirm the convictions and sentences.

I.

The evidence, viewed in the light most favorable to the govern-
ment, see United States v. Brewer, 1 F.3d 1430, 1437 (4th Cir. 1993),
established the following.

Hobart Crotts was the leader of a rather large ring that brought
marijuana from Texas for sale in Davidson County, North Carolina.

                     2
The government offered testimony against the Crottses from two of
Hobart's chief lieutenants (Smith and Walser) and from Mark John-
son, who bought marijuana from Hobart.

Smith testified that sometime in 1990 or 1991 he and Hobart Crotts
made several trips to Texas to buy marijuana. On at least one of those
trips Sandra Crotts accompanied them and carried Hobart's money.
While in Texas they met with several marijuana dealers, and Smith
and Sandra tested some of the marijuana. In the fall of 1993 Smith
assumed the role of administrator for Hobart. Smith then helped
Hobart coordinate transportation and distribution of the marijuana.
According to Smith, customers would pay Hobart directly at the
Crottses' house where Hobart, in turn, gave the money to Sandra to
hide outside.

Smith and Hobart had a falling out around mid-1994, and Walser
assumed Smith's duties. Walser testified that loads of marijuana
weighing from 50 to 460 pounds came from Texas about every three
to four weeks. Walser, working with Hobart, would distribute the
product. Walser also confirmed that most customers would pay
Hobart directly at the Crottses' house, and Hobart would then give the
money to Sandra to take outside. In March 1995 Walser agreed to
cooperate with law enforcement after he was arrested for distributing
marijuana. Walser and an undercover agent went to Texas to acquire
marijuana for Hobart. Walser's source agreed to front him 118
pounds, and Walser arranged for the drugs to be shipped to North
Carolina. After Walser returned to North Carolina, he and Hobart dis-
cussed who would pick up the shipment. At Hobart's suggestion, Les-
ter Bass met the shipment. Officers arrested Bass once he picked up
the drugs. Hobart and Sandra Crotts were arrested soon thereafter.

II.

The Crottses first contend that there was insufficient evidence to
establish their guilt beyond a reasonable doubt. According to them,
the testimony of the government witnesses was so inconsistent that
there was no reliable basis upon which the jury could have rested its
verdict. The inconsistencies the Crottses mention deal mainly with
differences between the witnesses' trial testimony and their state-
ments to agents before trial and with variations about the amount of

                    3
drugs involved. The following examples are illustrative. Walser
admitted at trial that he had lied to authorities in the past about some
aspects of his own involvement in drug trafficking. Smith admitted on
cross-examination that he had previously lied to agents about who
transported one batch of marijuana from Texas to North Carolina.
And, Walser testified that the first time he picked up marijuana from
Smith (when Smith was Hobart's chief lieutenant) he got 50 pounds,
while Smith testified that it was 40 pounds.

The defense lawyers, through cross-examination and argument,
took full advantage of their opportunity to educate the jury about the
prior inconsistent statements (or lies) and the inconsistent testimony
among witnesses. In the end, however, it was for the jury to determine
the credibility and weight of the testimony challenged by the Crottses.
See United States v. Lopez-Hernandez, 418 F.2d 1243, 1244 (9th Cir.
1969) (noting that record revealed inconsistencies in testimony of
prosecution's witnesses but that credibility of witnesses and weight to
be given their testimony were matters for jury). Moreover, the factual
inconsistencies about drug amounts do not go to the fundamental
question: whether the Crottses were involved in drug conspiracy and
attempt crimes. In light of the testimony we recount in part I, supra,
we are satisfied that there was substantial evidence for the jury to find
beyond a reasonable doubt that the Crottses were involved in the drug
conspiracy and in the attempt to possess with intent to distribute. See
Glasser v. United States, 315 U.S. 60, 80 (1942).

III.

Both Hobart and Sandra Crotts assert that the district court erred
when it determined the amount of marijuana attributable to them
under U.S.S.G. § 2D1.1(c). For Hobart the district court adopted the
calculations in the presentence report. Hobart argues that the testi-
mony upon which the probation officer relied in making the report
was inconsistent (and unreliable) and that the district court therefore
erred in adopting the report's calculations. He contends that his case
should be remanded for re-sentencing with the instruction to set his
offense level at 30.

Hobart's argument is essentially moot. The district court found
Hobart to be a career offender under U.S.S.G. § 4B1.1. As a result,

                     4
Hobart's offense level was raised to 37. This level would not be
reducible unless the amount of marijuana attributable to him was less
than 1,000 kilograms. Even taking the inconsistencies in the drug
quantity testimony in a light that favors Hobart, the evidence supports
attributing at least 1,000 kilograms to him. Consequently, the district
court's determination that Hobart's offense level should be 37 was not
in error.

The district court held Sandra responsible for 1,197 kilograms of
marijuana, which translates into an offense level of 32. Sandra's argu-
ment is similar to Hobart's. She contends that the witnesses gave var-
ied accounts of the amount of marijuana involved, making the district
court's calculation faulty. Again, although the testimony was incon-
sistent in some respects, virtually every witness who testified spoke
in terms of large quantities of marijuana -- quantities totalling more
than 1,197 kilograms. Given Sandra's involvement and participation
with Hobart, we cannot say that the district court clearly erred in its
calculation of the amount of drugs attributable to her.

IV.

Sandra Crotts contends that the district court erred when it
increased her offense level by two for obstruction of justice. See
U.S.S.G. § 3C1.1. The district court increased her offense level
because it found that when she testified at trial, she willfully made
false material statements for the purpose of misleading the jury.

In United States v. Dunnigan, 507 U.S. 87, 95-96 (1993), the
Supreme Court said that sentence enhancement pursuant to U.S.S.G.
§ 3C1.1 is appropriate when "[a] witness testifying under oath or
affirmation . . . gives false testimony concerning a material matter
with the willful intent to provide false testimony, rather than as a
result of confusion, mistake or faulty memory." The Court added that
when a "defendant objects to a sentence enhancement resulting from
her trial testimony, a district court must review the evidence and make
independent findings necessary to establish a willful impediment to
or obstruction of justice. . . ." Id. at 95.

The district court made the requisite findings under Dunnigan. It
took an overnight recess during Sandra's sentencing to give her law-

                     5
yer the opportunity to address the statements that the probation officer
and the government said constituted perjury. Once the sentencing
hearing resumed, the district court read line-by-line the government
witness testimony which directly conflicted with Sandra's testimony
and which demonstrated that her testimony was false. The district
court proceeded carefully and did not err when it increased Sandra's
offense level by two for obstruction of justice.

V.

The convictions and sentences of both Hobart Crotts and Sandra
Crotts are affirmed.

AFFIRMED

                    6